Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 24th, 2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tram Richards on June 2, 2022.
The application has been amended as follows:
In claim 1, the 6th paragraph after the preamble has been deleted: [[wherein, respective locations of the first specific basic preliminary fixed end to a k‐th specific basic preliminary fixed end corresponding to the first specific basic cover fixing member to the k‐th specific basic cover fixing member are determined such that a balance of force is formed between the first total force vector and an opposite vector acquired by adding the first partial force vector to the k‐th partial force vector,]]
In claim 7, the 6th paragraph after the preamble has been deleted: [[wherein, respective locations of the first specific basic preliminary fixed end to a k‐th specific basic preliminary fixed end corresponding to the first specific basic cover fixing member to the k‐th specific basic cover fixing member are determined such that a balance of force is formed between the first total force vector and an opposite vector acquired by adding the first partial force vector to the k‐th partial force vector,]]
In claim 10, the 6th paragraph after the preamble has been deleted: [[wherein, respective locations of the first specific basic preliminary fixed end to a k‐th specific basic preliminary fixed end corresponding to the first specific basic cover fixing member to the k‐th specific basic cover fixing member are determined such that a balance of force is formed between the first total force vector and an opposite vector acquired by adding the first partial force vector to the k‐th partial force vector,]]
In claim 10, in lines 8-10 of the last paragraph, the passage [[due to a balance of force formed between the first total force vector and the opposite vector acquired by adding the first partial force vector to the k‐th partial force vector,]] has been removed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In consideration of the art in light of the amendments to the claims, it is considered that Eyre et al. (US 3,195,835 A), while teaching lanyards 63, fails to teach additional cover fixing members as claimed since straps 61 and lanyards 63 only attach to the canopy 13 at one end, the other end being looped around the support 11 to “a remote location” (c. 3, ℓ. 17-29). The claimed additional cover fixing members have base ends fixed to the outer surface of the cover main body at additional preliminary fixed ends and free ends detachable to the outer surface through the first and second hook-and-loop fastener members; Eyre fails to teach fixing members which attach to the canopy at two locations since the lanyards 63 and straps 61 are both fixed to the support 11. Nor would it have been obvious to modify Eyre to arrive at the claimed invention, since the arrangement of Eyre allows for “the line can be payed out as the balloon is inflated” (c. 3, ℓ. 17-29) and modification would render this functionality inoperable. 
It is noted that the basic preliminary fixed ends recited in claim 10 are described to be movably coupled with the guiding members and to be slidably moved along corresponding guiding members in the claim, which is an unusual use of the term “fixed end” however this usage is consistent with the context of the disclosure in at least paragraphs 19 and 63 and it is considered that one having ordinary skill in the art would understand the device and how it operates from that context.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647